Citation Nr: 1017678	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  97-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for any diagnosed 
psychiatric disorder save for an anxiety disorder.

3.  Entitlement to service connection for an anxiety disorder 
other than PTSD, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1972, and again from September 1980 to October 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

In November 2003 and December 2008, the Board remanded the 
claim for further development.

Both the RO and the Board have listed the issue on appeal as 
entitlement to service connection for a nervous condition, to 
include PTSD.  Since the December 2008 remand, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that VA must consider alternative psychiatric disorders 
within the scope of an initial claim for service connection 
for a specific psychiatric disorder.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  An August 1996 VA examination report 
reflects a diagnosis of anxiety disorder not otherwise 
specified.  The examiner indicated that the Veteran's 
presenting problems included a sleep disturbance, and the 
examiner noted that his sleep problems were related to a 
tendency to worry about his general health problems.  Service 
connection is in effect for an array of disabilities.  Thus, 
the question whether service connection for an anxiety 
disorder, other than PTSD, secondary to service-connected 
disabilities, must be considered.  Robinson v. Mansfield, 21 
Vet. App. 545, 552 (2008).  As such, the issues are as stated 
on the title page.

The issue of entitlement to an anxiety disorder other than 
PTSD, to include as secondary to service-connected 
disabilities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.
 
2.  The claimant's statements regarding his in-service 
stressors are of minimal probative value and raise grave 
questions as to his credibility.
 
3.  The appellant has not been diagnosed with PTSD based on 
an independently verified in-service stressor.

4.  The Veteran has been diagnosed with a personality 
disorder.

5.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of a depressive disorder 
and service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

2.  An acquired psychiatric disorder, other than anxiety, was 
not incurred in or aggravated by service, and a psychosis was 
not compensably disabling within one year of separation from 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307. 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in a March 2001, March 2004, June 2005, July 
2006, and January 2009 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The claim was most recently readjudicated in a February 2010 
supplemental statement of the case.  Thus, any timing error 
as to notice of the VCAA was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment records, and VA treatment 
records.  The claimant underwent VA examinations in March and 
August 1996, and December 2004.  Pursuant to the December 
2008 remand, the RO obtained the appellant's service 
personnel records, and he underwent a VA examination in 
December 2009.  

In an April 2010 written brief, the representative argues 
that the negative medical nexus opinion in the February 2010 
addendum to the December 2009 VA examination is weak because 
the December 2009 VA examiner did not review the claims file 
prior to preparing the addendum, but, instead, relied on a 
review by a prior VA examiner.  To the extent the 
representative is asserting that the RO failed to comply with 
the directives of the December 2008 remand, the Board notes 
that the December 2009 VA examiner indicated that he reviewed 
the claims file twice.  He reviewed the file in December 2009 
and again in February 2010.  Accordingly, the RO complied 
with the directive requiring review of the claims file by the 
examiner.

Also, pursuant to the December 2008 remand, the RO requested 
in January 2009 correspondence that the claimant provide 
additional stressor information to facilitate an attempt to 
verify any claimed in-service stressor by the U.S. Army and 
Joint Services Records Research Center.  The Veteran did not 
respond, and the RO prepared a formal memorandum on this 
matter.  In light of the appellant's lack of cooperation, the 
RO was not required to contact the U.S. Army and Joint 
Services Records Research Center for stressor verification.  
Simply put, "the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992).  
Without the appellant providing greater detail which could 
lead to specifically identified documents, any request to the 
U.S. Army and Joint Services Records Research Center would be 
a fishing expedition.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).
 
Personality disorders are not disabilities for the purposes 
of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 
 In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. 
 Moreau, 9 Vet. App. at 395-96. 
 
The provisions of 38 U.S.C.A. § 1154 require that the veteran 
have actually participated in combat with the enemy, that is, 
he participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 
(2000).
 
A statement that the Veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that he engaged in combat.  Id. at discussion 
paragraph 12.  An "operation" is "a military or naval 
action, mission, or maneuver, including its planning and 
execution;" a "campaign" is "a connected series of 
military operations forming a distinct phase of war;" thus, 
the terms "operation" and "campaign" may encompass both 
combat and non-combat activities.  Id. citing Webster's Third 
New Int'l Dictionary 322, 1581 (1981) at discussion paragraph 
12.  Accordingly, the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that he engaged in combat.  Id. at holding 
paragraph d.  However, evidence of participation in a 
particular "operation" or "campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.  Id.
 
Service in a combat zone is not combat.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Analysis 

Although the diagnosis from the December 2009 VA examination 
was no psychiatric disorder currently found, during the 
pendency of the appeal diagnoses of PTSD, a personality 
disorder, and a depressive disorder were made.  Therefore, 
the Board must consider whether these disorders are related 
to service.  McClain.

The Veteran has alleged three in-service combat-related 
stressors: a rocket attack at Pleiku, Vietnam while on 
temporary duty there; being a "combat" photographer in 
Vietnam with Army units while on temporary duty in country; 
and experiencing Scud missile alerts and being involved in 
accident investigations during the Persian Gulf War.  See the 
report of the August 1996 VA examination, a transcript of a 
March 1997 hearing, and the report of a December 2004 VA 
examination.

The first matter is to determine whether the Veteran engaged 
in combat with the enemy.  The appellant's DD Form 214 from 
his first period of service reflects that he had no Vietnam 
service.  The claimant's DD Form 214 from his second period 
of service, however, shows that he received the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, the 
Republic of Vietnam Gallantry Cross, and the Air Force 
Outstanding Unit Award with Valor.  Based on the second DD 
Form 214, the Board accepts that the Veteran's contention 
that he performed some form of temporary duty in Vietnam.  

Significantly, the claimant's airman performance reports for 
the period from August 1967 to April 1969 show that his 
duties while stationed in the Philippines were photographer, 
general apprentice still photographic specialist, and still 
cameraman specialist.  There is no evidence corroborating the 
claim that the appellant was a combat photographer.  Further, 
the appellant did not receive any personal award or 
decoration reflective of combat participation in Vietnam.  
Although the Veteran's unit was given the Air Force 
Outstanding Unit Award with Valor, there is no indication 
that this unit award establishes that the appellant himself 
participated in combat.  Moreover, given the fact that the 
Valor device is awarded for he award is for meritorious 
service or outstanding achievement in a combat area, not 
necessarily direct combat, AIR FORCE INSTRUCTION 36-2803 para 
4.6.6.4.8., it is unclear that the Veteran's unit 
participated in combat.  Still, even assuming that it did, 
there is no evidence that the appellant himself ever engaged 
the enemy. 

Turning to the assertion of combat service during the Persian 
Gulf War, the Veteran's service treatment and personnel 
records show that he was stateside during hostilities in 
1991.  His service personnel records indicate that he was 
stationed at the Riyadh Air Base in Saudi Arabia from August 
to December 1994 as a ground safety manager.  His enlisted 
performance reports from March 1990 to December 1991, i.e., 
the period during which active hostilities took place with 
Iraq, reveal that he was stationed at the Loring Air Force 
Base, Maine.  His service treatment records reflect that he 
received treatment for knee and shoulder symptoms at Loring 
in February and April 1991.  Although the Veteran received 
the Southwest Asia Service Medal and served in support of 
Operation Desert Shield/Storm, there is no evidence that he 
served in Southwest Asia in 1991 during actual hostilities.

One of the Veteran's contentions arguably mirrors facts 
argued in Suozzi v. Brown, 10 Vet. App. 307 (1997); and 
Pentecost v. Principi, 16 Vet. App. 124 (2002), in the sense 
that the appellant indicates that he was exposed to enemy 
fire rocket attack at Pleiku, Vietnam while in a non-combat 
role.  However, Suozzi and Pentecost involved documented 
incidents.  In both cases, the existence of the claimed 
events was confirmed by official sources, as was the 
involvement of those claimants' units; only individual 
involvement was questioned.  

In this case, the only indication of combat participation is 
found in the Veteran's own statements and testimony.  The 
claimant's statements and testimony are outweighed by the 
lack of objective evidence indicating such combat 
participation or presence.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  Moreover, the appellant's statements 
regarding his in-service stressors are of minimal probative 
value and raise grave questions as to his credibility.  The 
Board therefore concludes that combat status has not been 
demonstrated in this case.

Even assuming that the appellant's Persian Gulf stressors 
pertained to his service in 1994, there is no evidence 
corroborating any stressors from either Vietnam or the 
Persian Gulf.  The Veteran has not provided sufficient detail 
about his stressors to permit the U.S. Army and Joint 
Services Records Research Center to verify them.  Also, the 
claimant's 1995 in-service report of ringing in the ears 
starting after a rocket explosion in Vietnam is not 
corroborating evidence because these notations are simply 
history given by the appellant, and based on an assertion of 
events presented decades later.  Indeed, the Veteran himself 
has offered contradictory evidence concerning the onset of 
his tinnitus stating in a December 1995 claim that ringing in 
the ears did not begin until 1994.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Further, the Board is not bound 
by the RO's determination in a June 1996 rating decision that 
the Veteran has tinnitus due to in-service acoustic trauma 
because the RO apparently made that determination based on 
the above-mentioned service treatment records.  In short, 
there is no credible supporting evidence of any in-service 
stressor.

While the report of the December 2004 examination shows a 
diagnosis of military-related PTSD, that diagnosis is not 
based upon an independently-verified stressor.  Because the 
diagnosis of PTSD is based on an unconfirmed stressor, 
service connection for PTSD cannot be granted.  38 C.F.R. § 
3.304(f).

As to the claim of entitlement to service connection for a 
psychiatric disorder other than an anxiety disorder, the 
personality disorder not otherwise specified with obsessive-
compulsive features, diagnosed at the August 1996 VA 
examination, is not a disability for the purposes of service 
connection.  38 C.F.R. § 3.303.  Therefore, service 
connection cannot be granted for his personality disorder.

Turning to the question of entitlement to service connection 
for a psychiatric disorder other than anxiety, personality, 
and posttraumatic stress disorders; an April 2002 VA 
treatment record shows an assessment of depression and a 
January 2006 treatment record reflects that depressive 
disorder, not elsewhere classified, was listed as a disorder 
the Veteran has or had in the past.  Also, a December 2009 VA 
examiner noted in the February 2010 addendum that the Veteran 
did not suffer from a compensably disabling psychosis within 
one year of separation from either period of active duty.  
The Board has reviewed all of the evidence of record, to 
include service treatment records, VA treatment records dated 
from 1996 to 2007, and the VA examination reports.  
Significantly, the post-service treatment records and 
examination reports do not include any opinion linking a 
psychiatric disorder, other than an anxiety disorder, to 
service.  

A review of the service treatment records, including the 
Veteran's January 1995 separation examination, reveals no 
finding or diagnosis of a chronic psychiatric disability 
other than possibly an anxiety disorder.  Although an October 
1982 assessment following a complaint of a questionable flu 
shot reaction was anxiety, a depressive disorder was not 
diagnosed.  Similarly, even though the claimant reported at 
the January 1995 separation examination that he had frequent 
trouble sleeping from 1980 to the present, possibly secondary 
to stress, a psychiatric evaluation was normal and a 
depressive disorder was not diagnosed.  At the separation 
examination, the appellant denied any history of depression 
or excessive worry.

There is competent evidence that the Veteran has had a 
depressive disorder; however, without competent evidence 
linking the disorder to service, the benefit sought on appeal 
cannot be granted.  

The claims are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
other than an anxiety disorder is denied.


REMAND

The Board must consider whether an anxiety disorder is 
related to service.  As stated above there is medical 
evidence suggesting that an anxiety disorder not otherwise 
specified is related to a service-connected disability.  
Notably, the RO has not considered this theory of 
entitlement, nor has it provided the Veteran notice of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to secondary service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  Such notice must be provided.  
38 U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of entitlement to service connection 
for an anxiety disorder secondary to 
service-connected disabilities, to include 
notice of what part of that evidence is to 
be provided by the claimant, and notice of 
what part VA will attempt to obtain.

2.  The claims files must be reviewed by a 
psychiatrist.  The claims folder and a 
copy of this REMAND must be made available 
to the doctor.  If the reviewer thinks 
that a psychiatric examination is 
necessary, such an examination must be 
scheduled.  The reviewer must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed anxiety disorder found since 
December 1995 is related service to 
include sleep complaints reported at the 
January 1995 separation examination.  The 
reviewer must also opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed anxiety 
disorder found since December 1995 was 
caused or aggravated by any or all of his 
service-connected disabilities - a kidney 
disorder, hypertension, coronary artery 
disease, lumbar disability, right shoulder 
bursitis, a left knee disability, left 
thumb fracture residuals, pes planus, 
tinnitus, esophageal reflux with possible 
hiatal hernia, a right knee disability, 
esotropia with photophobia, abdominal 
aortic calcification, residuals of a head 
injury with sutured lacerations, and 
facial dermatitis.  A complete rationale 
for any opinion offered must be provided.

In preparing his or her opinions, the 
reviewing doctor must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the reviewer is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the reviewing doctor 
must specifically explain why the cause of 
any diagnosed anxiety disorder found since 
December 1995 is unknowable.

The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

3.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the appellant does not report for any 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested, the 
RO should review any examination report 
and the medical opinion to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once

5. Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for an anxiety disorder to 
include secondary to service-connected 
disabilities.  If the benefit is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


